Citation Nr: 1617058	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  03-05 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Meniere's disease (previously claimed as vertigo and dizziness), to include as due to herbicide exposure and to service-connected disability(ies).  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.   

3.  Entitlement to a rating in excess of 60 percent prior to May 2, 2011 for coronary artery disease (claimed as atrial fibrillation).    

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for residuals of right testicular cancer, status post radical right orchiectomy (claimed as loss of right testicle).    


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1962 to October 1972, to include service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2002, August 2010, and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Specifically, the May 2002 rating decision, in pertinent part, denied service connection for dizziness (since then diagnosed as Meniere's disease).  The August 2010 rating decision granted service connection for bilateral hearing loss and assigned an initial 10 percent rating, effective April 13, 2010.  The Veteran also appeals from an April 2011 rating decision which, in pertinent part, denied his claim to reopen service connection for residuals of testicular cancer, status post radical right orchiectomy (claimed as loss of right testicle) and assigned a 60 percent rating for coronary artery disease, effective April 13, 2010.            

In a July 2012 rating decision, the RO assigned a 100 percent rating for the Veteran's coronary artery disease, effective May 2, 2011.  The Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit is awarded for the period of time on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  In the present case, the maximum benefit has only been awarded for a portion of the time period on appeal, and, thus, the issue remains on appeal and has been characterized as shown on the title page of this decision.

In October 2003, the Veteran testified at a Decision Review Officer (DRO) hearing. A hearing transcript has been associated with the record.  

In his November 2012 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  However, in a December 2015 communication, the Veteran, via his representative, indicated that he wished to cancel his request for a Board video-conference hearing.  Therefore, the Board finds that such hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2015).

In October 2007, the Board denied the claim for service connection for vertigo (since then diagnosed as Meniere's disease).  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).   

In November 2008, the Court granted the Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's October 2007 decision as to the claim for service connection for vertigo and remanding this claim to the Board for further proceedings consistent with the JMR.  

In July 2009, the Board remanded the claim for service connection for vertigo for additional development.  

The Board notes that additional evidence has been associated with the record following the issuance of the April 2015 supplemental statement of the case (SSOC), to include VA treatment records dated from May 2010 to May 2011 and private treatment records dated in May 2011.  While the Veteran has not waived RO consideration of such evidence, such submissions are duplicative of the evidence already contained in the claims file and had been previously considered by the agency of original jurisdiction (AOJ).  

As for the matter of representation, in October 2002, the Veteran appointed the American Legion as his representative via a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In December 2008, the Veteran appointed a private attorney, Rebecca C. Patrick, as his representative via a VA Form 21-22a.  The Board recognizes the change in representation. 

As a final preliminary matter, the Board notes that the Veteran has raised the issue of entitlement to service connection for atrial fibrillation.  Such claim has not been adjudicated by the AOJ.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for clarification and appropriate action.   38 C.F.R. § 19.9(b) (2015).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's decision addressing the increased rating claim for coronary artery disease is set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the AOJ.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Beginning April 13, 2010 and prior to May 2, 2011, the Veteran's coronary artery disease has not been manifested by chronic congestive heart failure; or workload of 3 metabolic equivalent (METs) or less that results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.104, 7005 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277   (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2010 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim for coronary artery disease as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, various private treatment records, and records from the Social Security Administration have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II.  Analysis 

The Veteran is currently service connected for coronary artery disease, evaluated at 60 percent disabling  beginning April 13, 2010 and prior to May 2, 2011 and at 100 percent disabling thereafter.  The Veteran filed his current claim for an increased rating in April 2010 and alleges that the disability warrants a higher rating.    

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  For a 30 percent rating, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A March 2009 VA treatment record indicates that atrial fibrillation was found during a routine examination in the previous week.  

An April 2009 VA treatment record reflects that the Veteran exhibited normal left ventricular function, with ejection fracture estimated from 50 to 55 percent.  Right ventricle was normal in size and contractility.  The left atrium was moderately enlarged, while the right atrium was mildly enlarged.  The aortic valve, mitrial valve, and tricuspid valve all appeared normal.   

A May 2009 VA treatment record indicates that the left ventricular ejection fracture was 41 percent and that the left ventricular size was found to be normal.  The VA treating physician noted that the left ventricular cavity was mild to moderately dilated with mildly reduced systolic function.  The right ventricular was also dilated with evidence of normal function.  

An April 2010 VA treatment record notes that the Veteran is diagnosed with atrial fibrillation and coronary artery disease.  With regard to coronary artery disease, no chest pain was reported.  

A September 2010 VA examination indicates that the Veteran had coronary artery disease, which was currently medically managed.  The examiner noted history of atrial fibrillation.  The examiner noted the Veteran's report that he was working in Ambac as a machinist.  On physical examination, the examiner observed that as to heart, S1 and S2 showed irregular rhythm, but no murmurs, rubs, or gallops.  The examiner further stated that the Veteran did not have retinopathy, cerebrovascular disease and reiterated that he did have history of coronary artery disease.  Echocardiogram, EKG, and exercise tolerance test were ordered for the examination.  EKG showed atrial fibrillation.  Further, the examiner noted that the Veteran's METs by history was 11 and that the left ventricular ejection fraction and measured exercise tolerance both equally represented the Veteran's cardiac function.  

An October 2010 VA treatment record indicates that an echocardiogram study was conducted.  With regard to cardiac chambers, and the left ventricle was mildly dilated, moderately reduced systolic function.  Ejection fraction of 30 to 35 percent was noted.  The VA treating physician concluded that the Veteran had mild left ventrical chamber dilation with moderately reduced systolic function, with ejection fracture estimated between 30 to 35 percent.  Also noted was moderate left atrial dilation.    

A private treatment record dated May 2, 2011 indicates the Veteran's complaint of shortness of breath, which has been worsening for a month.  The private physician indicated that the chest X-ray examinations found congestive heart failure, as well as mildly enlarged heart.  Assessment of atrial fibrillation with RVR and congestive heart failure were noted.  

Findings from an echocardiogram dated May 2, 2011 indicate that the Veteran had chest pain.  Impression of left ventricular enlargement with depressed left ventricular systolic with abnormal diastolic function with marked global hypo kinesis was noted.  The ejection fraction was estimated at 20 percent to 25 percent.    

A private treatment record dated May 4, 2011 indicates that the Veteran exhibited regular rate and rhythm without murmurs, rubs, or gallops.  Point of maximal impulse was nondisplaced at the nipple line.  Assessment of persistent atrial fibrillation, dilated cardiomyopathy, and abnormal myocardial perfusion imaging were provided.   Upon physical examination, the private physician noted atrial fibrillation with rapid ventricular response.  Past medical history of significant atrial fibrillation was noted.    

Based on the foregoing, the Board finds that a rating in excess of 60 percent is not warranted for the period beginning April 13, 2010 and prior to May 2, 2011 under Diagnostic Code 7005.  

A 60 percent rating under Diagnostic Code 7005 requires a finding of more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating requires a finding of chronic congestive heart failure, workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 60 percent is not warranted prior to May 2, 2011.  In this regard, the April 2009 VA treatment record reports that the left ventricular manifested an ejection fraction of 50 to 55 percent.  The May 2009 VA treatment record indicates that the left ventricular ejection fraction was 41 percent.  The October 2010 VA treatment record indicates that ejection fracture was estimated to be between 30 to 35.  Therefore, the record indicates that the Veteran's left ventricular did not manifest an ejection fracture of less than 30 percent, as required for a 100 percent rating under Diagnostic Code 7005.  Further, the September 2010 VA examiner noted workload of 11 METs by history, and found that such measured exercise tolerance was representative of the Veteran's cardiac function.  Moreover, the clinical evidence of the record does not establish that the Veteran suffered from a congestive heart failure, chronic or acute, during the pertinent appeal period prior to May 2, 2011, and the Veteran has not reported otherwise.  In fact, the September 2010 examiner noted that the Veteran "denie[d] congestive heart failure."  As there is no probative evidence demonstrating that the Veteran suffered from a chronic heart failure or manifested an ejection fraction of less than 30 percent or work load of less than 3 METs during the pertinent appeal period, a rating in excess of 60 percent is not warranted under Diagnostic Code 7005 beginning April 13, 2010 and prior to May 2, 2011. 

The record also does not establish, and the Veteran has not alleged, that he has been
diagnosed with valvular heart disease, pericarditis, pericardial adhesions, syphilitic heart disease, arteriosclerotic heart disease, myocardial infarction, hypertensive heart disease,  ventricular arrhythmias or cardiomyopathy, or that he has undergone a coronary bypass or has an implantable cardiac pacemaker, that would allow under consideration of Diagnostic Codes 7000, 7002, 7003, 7004, 7005, 7006, 7007, 7011, 7017, 7018 and 7020.  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected coronary artery disease at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.
The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected coronary artery disease; however, the Board finds that his symptomatology has been stable for each period throughout the appeal.  Therefore, assigning further staged ratings for this disability is not warranted.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected coronary artery disease with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's various subjective complaints, including but not limited to chest pain, are contemplated by the rating criteria under which each associated disability is rated.  There are no additional symptoms of his coronary artery disease that is not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected coronary artery disease.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected coronary artery disease.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  However, the Veteran does not allege, and the record does not show, that his coronary artery disease renders him unemployable.  Therefore, further consideration of a TDIU is not necessary.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Meniere's disease (previously claimed as vertigo and dizziness)

The Veteran contends that he suffers from Meniere's disease, previously claimed as vertigo and dizziness, as a result of his service, to include herbicide exposure.  Alternatively, the Veteran claims that his Meniere's disease is due to his service-connected hypertension and bilateral hearing loss.  See April 2011 statement from the attorney.  

An August 2004 VA examiner opined that the Veteran's dizziness (since then diagnosed as Meniere's disease) was less likely than not proximately due to or the result of his hypertension.  The examiner reasoned that the dizziness was "likely due to unrelated factors."  No further rationale was provided.  The Board finds that the August 2004 VA examiner's opinion is inadequate because it was not accompanied by a rationale as to whether the dizziness was caused or aggravated by the service-connected hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

In July 2009, the Board remanded the claim for service connection for Meniere's disease (previously claimed as vertigo and dizziness) to obtain a VA examination to determine whether it is at least as likely as not the Veteran's disorder was caused or aggravated by his service-connected hypertension.

A December 2009 VA examiner diagnosed the Veteran with Meniere's disease in the left ear and provided an impression that "[l]eft Meniere's disease from approximately 15-20 years ago which has gone untreated."  However, the examiner did not provide an opinion.  A March 2011 VA examiner provided an addendum opinion, stating, "I believe this was absent previously that hypertension is not a cause of Meniere's disease.  Meniere's disease is a disease of unknown etiology and medications given for other problems certainly do not create Meniere's disease which is endolymphatic hydrops."  The March 2011 VA examiner further commented that "there is nothing that can be answered about this except for the fact that the question [as to whether Meniere's disease was caused or aggravated by hypertension] is medically unsound." 

The Board finds that the March 2011 VA examiner's opinion is inadequate because it did not address whether the Meniere's disease was aggravated by the Veteran's service-connected hypertension.  Furthermore, the VA examiner did not address whether the Meniere's disease was caused or aggravated by the Veteran's service-connected bilateral hearing loss.  Additionally, the examiner did not address whether the Meniere's disease was related to the Veteran's active military service on direct basis, to include claimed herbicide exposure.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For above noted reasons, the Board finds that an addendum opinion is necessary to decide the claim.     

Bilateral hearing loss 

Relevant to the initial rating claim for bilateral hearing loss, the Board notes that the most recent VA examination for the Veteran's bilateral hearing loss was in August 2010, nearly six years ago.  Since that time, VA treatment records indicate that the Veteran's bilateral hearing loss have worsened.  In this regard, VA treatment note dated in May 2013 indicates that the Veteran's right ear had "worsened hearing" and that his left ear was "unaidable."  Further, a June 2013 VA treatment note reflects that the Veteran's "hearing has worsened."  As such, the Veteran should be scheduled for a new VA examination with respect to his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Residuals of testicular cancer, status post radical right orchiectomy 

Relevant to the claim to reopen residuals of testicular cancer, the Board notes that the AOJ has considered such claim as a service connection claim.  Specifically, in an August 2010 deferred rating decision, the AOJ found that the Veteran was never notified of the previous denial of service connection for testicular cancer in April 2003 and that the October 2005 claim should be treated as an open claim for service connection, rather than a claim to reopen a previously denied claim.   The April 2011 rating decision and October 2012 statement of the case informed the Veteran of the alleged error and that the previous decision was not a final adjudication accordingly.  However, a review of the records reveals that an April 2003 letter notifying the Veteran of the April 2003 rating decision denying his claim for residuals of testicular cancer was sent to the Veteran's last updated mailing address at the time.  Moreover, such letter was not returned as undeliverable by the United States Postal Service.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record).  As such, clarification is required and the claim is remanded for appropriate action by the AOJ.  

Furthermore, a review of the claims file shows that the most recent VA treatment records are dated in April 2015.  On remand, the Veteran should identify any outstanding VA or non-VA treatment records for his claims.  Thereafter, all identified records, to include those dated from April 2015 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice with regard to the Veteran's claim to reopen service connection for residuals of testicular cancer.  Appropriate actions should be taken for further clarification.  

2.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, arrange for the March 2011 VA examiner to provide an addendum opinion.  If the examiner who drafted the March 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  Any additional VA in-person examination is left to the discretion of the VA examiner.  

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should render an opinion as to whether it is at least as likely as not the Meniere's disease is related to the Veteran's military service, to include the claimed exposure to herbicides. 

(B)  The examiner should render an opinion as to whether it is at least as likely as not the Veteran' Meniere's disease is caused OR aggravated (worsened beyond the natural progression)  by his service-connected disability(ies), to include bilateral hearing loss and hypertension.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation.

In rendering each requested opinion, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay evidence-to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  

All examination findings and testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

4.  After obtaining any outstanding records, schedule the Veteran to undergo a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test also should be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss. 

All opinions expressed should be accompanied by supporting rationale.
  
5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


